IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


DAVID PLANAMENTO,                      : No. 333 EAL 2016
                                       :
                    Petitioner         :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Commonwealth Court
            v.                         :
                                       :
                                       :
WORKERS' COMPENSATION APPEAL           :
BOARD (U.S. AIRWAYS),                  :
                                       :
                    Respondent         :


                                  ORDER



PER CURIAM

      AND NOW, this 14th day of December, 2016, the Petition for Allowance of

Appeal is DENIED.